United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-30652
                         Summary Calendar



                  KLEINERT C. BROWN, Succession,

                                    Plaintiff-Appellant,

                              versus

      UNITED STATES DEPARTMENT OF AGRICULTURE; ANN VENEMAN,
   SECRETARY, DEPARTMENT OF AGRICULTURE; FARM SERVICES AGENCY;
         WILLIE COOPER; HARRY MOCK, JR.; ROBERT BRADLEY,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-696
                       --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Succession of Kleinert C. Brown (“Brown”) appeals from the

summary judgment dismissal of claims against the United States

Department of Agriculture (USDA), and individual defendants Harry

Mock, Jr., Robert Bradley, and Willie Cooper.   Brown sought review

of a USDA decision denying an application for disaster benefits

related to catfish farming operations under the Crop Loss Disaster

Assistance Program (CLDAP).   The complaint also sought monetary

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 02-30652
                                      -2-

damages from the individual defendants for their alleged actions in

connection with the USDA’s denial.

     Brown first argues that the Louisiana Farm Service Agency

(Louisiana   FSA)      exceeded     its    authority        in     overruling   a

determination of the Franklin Parish County Committee.                     Brown

raised this issue in proceedings before the National Appeals

Division of the USDA, which determined that the Louisiana FSA did

not exceed its authority.         This court “will affirm the agency’s

interpretation unless, in light of the language and purpose of the

regulation, it is unreasonable.” Sid Peterson Memorial Hospital v.

Thompson, 274 F.3d 301, 308 (5th Cir. 2001).               Brown   has failed to

show that the USDA’s interpretation of regulations governing the

CLDAP is unreasonable.     See 7 C.F.R. §§ 1477.102, 1477.109(c).

     Brown also argues that the district court erred in granting

summary judgment on his claim that his due process rights were

violated in not having the opportunity to participate in the

meeting of the Louisiana FSA committee.            “Absent an identifiable

property interest, the [a]ppellants cannot argue they were denied

due process.”       Wilson v. United States Dep’t of Agriculture,

991 F.2d 1211, 1216 (5th Cir. 1993).               “The mere fact that a

government   program    exists    does    not   give   a    person   a   property

interest in participating in the program.”             Id.

     Brown argues in conclusory fashion, and without citation to

supporting authority, that he acquired a vested property interest

in CLDAP benefits by virtue of the decision of the Franklin Parish
                            No. 02-30652
                                 -3-

County Committee, and thus has failed to demonstrate that he had an

identifiable property interest subject to due process protection.

     Brown has failed to brief any argument pertaining to the

dismissal of claims against the individual defendants.   This court

will not raise and discuss legal issues that the appellant has

failed to assert.   When an appellant fails to identify any error in

the district court’s analysis, it is the same as if the appellant

had not appealed that judgment.     See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).



     The judgment of the district court is AFFIRMED.